           Case 3:20-cv-05472-BHS-DWC Document 34 Filed 09/21/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
     VICTOR JULIAN TURNER,                                   CASE NO. C20-5472 BHS-DWC
 8
                                 Plaintiff,                  ORDER ADOPTING REPORT
 9           v.                                              AND RECOMMENDATION

10   TORI RALKEY, et al.,

11                               Defendants.

12

13           This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 24, and

15   Plaintiff Victor Turner’s 1 (“Plaintiff”) objections to the R&R, Dkt. 25.

16           On July 23, 2020, Judge Christel issued the R&R recommending that the Court

17   deny Plaintiff’s motion for a preliminary injunction because the requested relief is outside

18   the scope of the operative complaint. Dkt. 24. On August 5, 2020, Plaintiff filed

19   objections. Dkt. 25.

20

21
             1
               Based on the allegations in the Amended Complaint, Plaintiff is a transgender prisoner and uses
22   a feminine pronoun. Dkt. 8, 10. Plaintiff alleges Mikailah Kay Sweetgrass-Turner is Plaintiff’s legal
     name, however, all correspondence must be directed to the “commitment name” of Victor Julian Turner.
     Dkt. 10 at 1.

     ORDER - 1
           Case 3:20-cv-05472-BHS-DWC Document 34 Filed 09/21/20 Page 2 of 2




 1          The district judge must determine de novo any part of the magistrate judge’s

 2   disposition that has been properly objected to. The district judge may accept, reject, or

 3   modify the recommended disposition; receive further evidence; or return the matter to the

 4   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 5          In this case, Plaintiff argues that the requested relief in the motion for a

 6   preliminary injunction is related to the claims in the amended complaint because she

 7   seeks an injunction preventing certain defendants from making decisions regarding her

 8   housing location. Dkt. 25 at 2. Even if Plaintiff established some relationship between

 9   the motion and her claims, the motion for preliminary relief fails because she has failed to

10   establish immediate harm in the absence of the requested relief, which is a necessary

11   element of preliminary relief. Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008).

12   Plaintiff’s motion is based on speculation that certain defendants will change her housing

13   assignment for some unknown reason during the pendency of this proceeding. Dkt. 8. In

14   the absence of a legitimate threat to reassign Plaintiff or an actual reassignment, Plaintiff

15   has failed to establish that any relief is warranted. Therefore, the Court having

16   considered the R&R, Plaintiff’s objections, and the remaining record, does hereby find

17   and order as follows:

18          (1)    The R&R is ADOPTED; and

19          (2)    Plaintiff’s Motion, Dkt. 8, is DENIED;

20          Dated this 21st day of September, 2020.

21

22                                              ABENJAMIN H. SETTLE
                                                 United States District Judge
     ORDER - 2
